DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of group I (claims 1-9) with species RAF inhibitor PLX4720 and melanoma cancer in the reply filed on 2/1/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 1-17 are pending.
Claims 3, 6-7, and 10-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention/species, there being no allowable generic or linking claim. 
Claims 1-2, 4-5, and 8-9, drawn to a method of treating a subject having cancer (elect melanoma) comprising assaying the present C121S substitution (SEQ ID NO: 4) in MEK1 nucleic acid as compared to the wild type form of SEQ ID NO: 2, and detecting relapse during the treatment with RAF inhibitor PLX4720, are examined on merits.

	
Information Disclosure Statement
The information disclosure statement (s) (IDS) submitted on 8/26/2020 and 8/23/2021 are/is considered by the examiner and initialed copies/copy of the PTO-1449 are/is enclosed.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-2, 4-5 and 8-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Section 706.03(a) of the M.P.E.P states that a scientific principle, divorced from any tangible structure, can be rejected as not within the statutory classes. O 'Reilly v. Morse, 56 U.S. (15 How.) 62 (1854).  A process that consists solely of the manipulation of an abstract idea is not concrete or tangible. See In re Warmerdam, 33 F.3d 1354, 1360, 31 USPQ2d 1754, 1759 (Fed.Cir. 1994). See also Schrader, 22 F.3d at 295,30 USPQ2d at 1459.
MPEP (2106) states "For such subject matter to be statutory, the claimed process must be limited to a practical application of the abstract idea or mathematical algorithm in the technological arts. See Alappat, 33 F.3d at 1543, 31USPQ2d at 1556 57 (quoting Diamond v. Diehr, 450 U.S. at 192, 209 USPQ at 10). See also Alappat 33 F.3d at 1569, 31 USPQ2d at 1578 79 (Newman, J., concurring) ("unpatentability of the principle does not defeat patentability of its practical applications") (citing O 'Reilly v. Morse, 56 U.S. (15 How.) at 114 19). A claim is limited to a practical application when the method, as claimed, produces a concrete, tangible and useful result; i.e., the method recites a step or act of producing something that is concrete, tangible and useful. See AT &T, 172 F.3d at 1358, 50 USPQ2d at 1452. Likewise, a machine claim is statutory when the machine, as claimed, produces a concrete, tangible and useful result (as in State Street, 149 F.3d at 1373, 47 USPQ2d at 1601) and/or when a specific machine is being claimed (as in Alappat, 33 F.3d at 1544, 31 USPQ2d at 1557 (in banc)."  The instant method claims recite scoring the expression that is an abstract result, a mental step requiring only the comparison of staining values.  The claims do not dictate a final active method step directed to a practical application of the process, and therefore do not meet the requirements of 35 U.S.C. 101.

The claims are drawn to: 
A method of treating a subject having cancer, comprising: 5extracting nucleic acid from cells of the cancer; assaying a nucleic acid molecule encoding a MEKT protein; and detecting the presence of nucleotides that produce a C 121 S amino acid substitution in the MEK1 protein (SEQ ID NO: 4), as compared to wild-type MEK1 protein (SEQ ID NO: 2), to identify the subject as having a high risk of relapse during 10treatment with a RAF inhibitor or a MEK inhibitor or to identify the subject as being unresponsive to treatment with a RAF inhibitor or a MIEK inhibitor when the C 121 S amino acid substitution in the MEKT protein (SEQ ID NO: 4) is present in the subject,
wherein the RAF inhibitor is PLX4720,
wherein the method of claim 1, stratifies the subject to a treatment with RAF inhibitor targeting C121S substitution’
wherein the method further comprises altering the subject’s treatment regime if C121S aa substitution is presented.

The claimed invention directs to a method of correlating the presence of C121S amino acid substitution of SEQ ID NO: 2 to effectiveness of RAF inhibitor treatment PLX472 (claims 1 and 5) and select alternation of treatment regime (claim 9), which is a Judicial Exception (law of nature and natural phenomenon) without significantly more.  This Judicial exception is not integrated into a practical application.
The combination of steps recited in the claims taken as a whole including the steps of extracting nucleic acid from cells of cancer, assay and detecting the presence of nucleotides that produce a C121S amino acid substitution are not sufficient to qualify as a patent-eligible practical application that is something difference than a Judicial Exception (abstract ideas, laws of nature/natural principle, natural phenomena, and Natural products).  
According to USPTO’s Determine Subject Matter Eligibility of Claims Reciting or Involving Law of Nature, Natural Phenomena, & Natural Products, the following three inquiries are used to determine whether a claim is drawn to patent-eligible subject matter:
Step 1.  Is the claim directed to a process, machine, manufacture, or composition of matter? 

Step 2A.  Is the claim directed to a law of nature, a natural phenomenon or an abstract idea (judicially recognized exception) and does the claim recite additional elements that integrate the judicial exception into a practical application? 
Yes, the claims recite n natural phenomenon, but the additional elements do not integrate the judicial exception into a practical application. 
Answer to Step 2A: Yes, claim 1 is directed toward a judicial exception.
Step 2B: Does the claim as a whole amount to significantly more than the judicial exception?  
Answer to step 2B: No.
The judicial exception present in claim 1 is similar to the type identified by the Courts as an abstract idea/natural phenomenon (correlation) to at least one of the following Federal Circuit cases and USPTO 101 Eligibility Examples: Mayo Collaborative Services v. Prometheus Laboratories (566 U.S. ___, 132 S. Ct. 1289, 101 USPQ2d 1961 (2012)) and
               HYPERLINK "http://scholar.google.com/scholar_case?case=7186906258301347902&q=In+re+Grams&hl=en&as_sdt=400003"In re Grams, 888 F.2d 835 (Fed. Cir. 1989) (cited by Mayo, Id.)
USPTO 101 Subject Matter Eligibility Examples: Life Sciences; May 4, 2016, Example 29, ‘Diagnosing and Treating Julitis'; see specifically, claim 2.

the applicant’s invention is directed to a correlation of the presence of C121S amino acid substitution to effective or relapse of a subject having a cancer that has been treated with RAF inhibitor including PLX4720.  The phrase “treating a subject” is set forth merely in preamble.  The method does not include any method steps and 
The law of nature and natural phenomenon exceptions reflect the Supreme Court's view that the basic tools of scientific and technological work are not patentable, because the “manifestations of laws of nature” are “part of the storehouse of knowledge,” “free to all men and reserved exclusively to none.” Funk Bros. Seed Co. v. Kalo Inoculant Co., 333 U.S. 127, 130, 76 USPQ 280, 281 (1948). Thus, “a new mineral discovered in the earth or a new plant found in the wild is not patentable subject matter” under Section 101. Diamond v. Chakrabarty, 447 U.S. 303, 309, 206 USPQ 193, 197 (1980). “Likewise, Einstein could not patent his celebrated law that E=mc2; nor could Newton have patented the law of gravity.” Id. Nor can one patent “a novel and useful mathematical formula,” Parker v. Flook, 437 U.S. 584, 585, 198 USPQ 193, 195 (1978); electromagnetism or steam power, O’Reilly v. Morse, 56 U.S. (15 How.) 62, 113-114 (1853); or “[t]he qualities of... bacteria, ... the heat of the sun, electricity, or the qualities of metals,” Funk, 333 U.S. at 130, 76 USPQ at 281; see also Le Roy v. Tatham, 55 U.S. (14 How.) 156, 175 (1853).

The unpatentability of laws of nature was confirmed by the U.S. Supreme Court in Mayo Collaborative Services v. Prometheus Laboratories, Inc., No. 10-1150 (March 20, 2012).  The Courts have provided guidance on patent eligibility in decisions of Alice Corporation Pty, Ltd v. CLS Bank, Association for Molecular Pathology v. Myriad Genetics, and MYRIAD GENETICS, INC., v. AMBRY GENETICS CORPORATION, CAFC, 2014.

Applicant is also directed to the new Guidance issued Dec, 2014 in conjugation with the guidance issued May, 2016 and update guidance Jan, 2019 under 35 USC § 101 on the website below:
Determine Subject Matter Eligibility of Claims Reciting or Involving Law of Nature, Natural Phenomena, & Natural Products, Issued Dec, 2014 and revised May, 2016 and Jan, 2019 at http://www.uspto.gov/patents/law/exam/examguide.jsp


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:



Written Description-method of treating subject having a cancer without method steps,

Claims 1-2, 4-5 and 8-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. Possession may be shown, for example for the claimed method, by describing an actual reduction to practice of the claimed invention by showing that the inventor constructed an embodiment or performed a process that met all the limitations of the claim and determined that the invention would work for its intended purpose. For claimed product the specification must provide sufficient distinguishing identifying characteristics of the genus, including disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, level of skill and knowledge in the art, and predictability in the art or any combination thereof.

The claims are drawn to: 
A method of treating a subject having cancer, comprising: 5extracting nucleic acid from cells of the cancer; assaying a nucleic acid molecule encoding a MEKT protein; and detecting the presence of nucleotides that produce a C 121 S amino acid substitution in the MEK1 protein (SEQ ID NO: 4), as compared to wild-type MEK1 protein (SEQ ID NO: 2), to identify the subject as having a high risk of relapse during 10treatment with a RAF inhibitor or a MEK inhibitor or to identify the subject as being unresponsive to treatment with a RAF inhibitor or a MIEK inhibitor when the C 121 S amino acid substitution in the MEKT protein (SEQ ID NO: 4) is present in the subject,
wherein the RAF inhibitor is PLX4720,
wherein the method of claim 1, stratifies the subject to a treatment with RAF inhibitor targeting C121S substitution’
wherein the method further comprises altering the subject’s treatment regime if C121S aa substitution is presented and stratifies the subject to treatment with RAF inhibitor.

The specification teaches C121 amino acid substitution of MEK1 confers resistance to RAF or MEK inhibitor on the cell expressing the mutant MEK1 protein.  The specification contemplate a method of treating all RAF or MEK1 resistant cancers that have mutation of MEK1 with the compound obtained (page 54-55).  However, in the example 1, the specification provides one cancer sample, melanoma, that has developed resistant to RAF inhibitor, in which the C121S mutant has been identified, isolated, tested for the resistance for PLX4032 and AZD6244.
Thus, the specification does not teach that the C121S substitution of MEK1 occurs in all cancers, and the mutant is resistant to all RAF or MEK1 inhibitors; 2) there are no treatment steps or materials being described in the application.
	A description of a genus may be achieved by means of a recitation of a representative number of species falling within the scope of the genus or by describing structural features common the genus that “constitute a substantial portion of the genus.” See University of California v. Eli Lilly and Co., 119 F.3d 1559, 1568, 43 USPQ2d 1398, 1406 (Fed. Cir. 1997): “A description of a genus of cDNAs may be achieved by means of a recitation of a representative number of cDNA, defined by nucleotide sequence, falling within the scope of the genus or of a recitation of structural features common to the members of the genus, which features constitute a substantial portion of the genus.”  The Federal Circuit has recently clarified that a DNA molecule can be adequately described without disclosing its complete structure.  See Enzo Biochem, Inc. V. Gen-

The court has since clarified that this standard applies to compounds other than cDNAs. See University of Rochester v. G.D. Searle & Co., Inc.,     F.3d    ,2004 WL 260813, at *9 (Fed.Cir.Feb. 13, 2004).   The instant specification fails to provide sufficient descriptive information in the claimed method of treating a cancer condition that is resistant to or relapse from RAF inhibitor treatment. The specification does not provide a specific or detail structural characteristics of the material used for treatment and method of how to treat such patients.  Thus, one of skill in the art would reasonably conclude that the inventor(s), at the time the application was filed, did not have possession of the claimed invention.
MPEP § 2163.02 states, “[a]n objective standard for determining compliance with the written description requirement is, 'does the description clearly allow persons of ordinary skill in the art to recognize that he or she invented what is claimed' ”.  The courts have decided:
The purpose of the “written description” requirement is broader than to merely explain how to “make and use”; the applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the “written description” inquiry, whatever is now claimed.
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116).  As discussed above, the skilled artisan cannot envision the detailed method including the steps and material used for treating the subjects identified with relapse or resistant to RAF inhibitor, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation.   Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it.  The compound itself is required.  See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.
One cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481 at 1483.  In Fiddes, claims directed to mammalian FGF’s were found to be unpatentable due to lack of written description for that broad class.  The specification provided only the bovine sequence.

Therefore, the method of treating a subject having a cancer comprising the steps of identifying the presence of C121S having risk of relapse or resistance to FAF inhibitor without method steps and materials used, does not meet the written description provision of 35 U.S.C. §112, first paragraph.  Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (see page 1115).
Written Description Guideline at USPTO website:
http://www.uspto.gov/web/patents/guides.htm


Conclusion
No claim is allowed.

The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  Emery et al (PNAS 106: 20411-20416, 2009) teach that melanoma treated with B-Raf inhibitor PLX4720 induces resistance, which depends on MEK mutations (figure 1).  However, Emery et al do not teach the amino acid mutations or substitutions including C121S and method of treating such patients.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lei Yao, whose telephone number is (571) 272-3112.  The examiner can normally be reached on 8:30am-6:00pm Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu, can be reached on (571) 272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/LEI YAO/Primary Examiner, Art Unit 1642